EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 001-37795) pertaining to the Park Hotels & Resorts Inc. 2017 Omnibus Incentive Plan and the Park Hotels & Resorts Inc. 2017 Stock Plan for Non-Employee Directors of our report dated March 2, 2017, with respect to the combined consolidated financial statements and schedule of Park Hotels & Resorts Inc. included in this Annual Report (Form 10-K) for the year ended December 31, 2016. /s/ Ernst & Young LLP McLean, Virginia March 2, 2017
